BiíENT, J.,
delivered the opinion of the Court.
This appeal is from an order of the Circuit Court, overruling a motion to dissolve an injunction and continuing it until final hearing.
We have examined the bill of complaint and the exhibits, and think that the injunction should have been refused in the first instance, and the bill dismissed.
The alleged irregularities and defeats in the proceedings of the Sheriff, by whom the sale to Wilson was made, are questions within the cognizance only of the Court, from which the execution issued and to which the return was made. It was entirely competent for that Court to afford a proper and adequate remedy by setting aside the sale, upon motion made at a proper time and supported by evidence of an absence of proper notice, or other formality required in sales of that description. Courts of Equity have no jurisdiction to try such questions, and they cannot be made the subject matter of an injunction. Waters vs. Duvall, 6 G. & J., 76; Little vs. Price, 1 Md. Ch. Dec., 182; Nelson vs. Turner, 2 Md. Ch. Dec., 73; Norris & Caldwell vs. Campbell, 27 Md., 688.
*90The fraudulent misrepresentations, charged as having been made by Bunnell to Miller, at the time of the sale in 1859, of the lot in question, as regards his having a clear and undisputed title, when in fact he had none, are no sufficient ground for granting an injunction, in the condition in which the case stood at the time of filing the bill. Wilson had purchased the property under an execution issued upon a judgment rendered for an alleged balance of the purchase money due, had paid the money and the judgment had been satisfied. If, as Miller alleges, he had never obtained any title to it and Bunnell could give him none, he is certainly not injured and has lost nothing by the sale. If the property were sold to him by a party who had no title, and the same property under the operation of a judgment is sold for the identical purchase money, and realises an amount sufficient to pay off the judgment, he in fact pays no part of the debt. According then to the theory of the complainant, that Bunnell had no title to the property and could give him none, it is difficult to perceive how he was injured by the sale to Wilson, in so far at least as to require the interference of a Court of Equity.
Although, Wilson happened to be the administrator of Bunnell, he is not to be regarded as a purchaser in his representative capacity. He had an undoubted right to become the purchaser, and as such, so far as this record discloses, is entitled to as much protection under the law as if he were a stranger to all the parties. The Courts go very far in favoring and maintaining the titles of purchasers under judicial sales, and there is no part of the law upon which the adjudications have been more uniform and conclusive. 1 Gill, 345; 3 Md., 463; 14 Md., 121. Thus it is held that purchasers under subsisting judgments and decrees acquire a good title; although, such judgments and decrees may afterwards be reversed. 8 Coke, 746; 11 G. & J., 242; 14 Md., 166, and the authorities there cited. And fraud on the part of others will not affect or taint the *91title of an innocent purchaser at a judicial sale. 3 Md., 422. In view of this doctrine the title acquired by Wilson, the appellant, under the sale disclosed by the bill and exhibits, must be held to be good as against the appellee. By virtue of it, he is entitled to possession, and the injunction should not have been granted in this case to stay the writ of possession, which had been asked for, by his petition to the Circuit Court.
(Decided 20th January, 1869.)
If Miller, as stated in his bill of complaint, has paid a considerable sum of money to Bunnell in his life time, on account of this fraudulent sale to him of property to which Bunnell could not give a title, he cannot recover it under this bill. The debt, assuming it to be due, is a charge against Bunnell’s estate, and is one for which his personalty is primarily liable. The heirs of Bunnell, who are made parties to this bill, are not responsible for his debts, and as this is not a creditor’s bill alleging the insolvency of the personal estate, and seeking to charge the realty with the payment of his debts, relief cannot be obtained against them.
The order of the Court below will be reversed and the bill dismissed with costs.

Order reversed and bill dismissed.